     Case 2:19-cv-09600-VAP-SS Document 16 Filed 03/30/20 Page 1 of 2 Page ID #:59



1
     Todd M. Friedman (SBN 216752)
2    Adrian R. Bacon (SBN 280332)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3
     21550 Oxnard St. Suite 780,
4    Woodland Hills, CA 91367
5
     Phone: 877-206-4741
     Fax: 866-633-0228
6    tfriedman@toddflaw.com
7     abacon@ toddflaw.com
     Attorneys for Plaintiff
8

9                        UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
10

11   TERRY FABRICANT, individually and on                  ) Case No.
12   behalf of all others similarly situated,              )
                                                           ) 2:19-cv-09600-VAP-SS
13
     Plaintiff,                                            )
14                                                         )
            vs.                                            ) NOTICE OF SETTLEMENT
15
                                                           ) AS TO INDIVIDUAL CLAIMS
16   TUCKER, ALBIN AND ASSOCIATES,                         ) ONLY
17   INC.; DOES 1 through 10, inclusive,                   )
                                                           )
18   Defendants.                                           )
19

20          NOW COMES THE PLAINTIFF by and through their attorney to
21
     respectfully notify this Honorable Court that this case has settled individually.
22
     Plaintiff requests that this Honorable Court vacate all pending hearing dates and
23
     allow sixty (60) days with which to file dispositive documentation. This Court
24
     shall retain jurisdiction over this matter until fully resolved.
25
     Dated: March 30, 2020              Law Offices of Todd M. Friedman, P.C.
26

27                                                              By: s/ Adrian R. Bacon
28                                                                    Adrian R. Bacon



                                         Notice of Settlement
     Case 2:19-cv-09600-VAP-SS Document 16 Filed 03/30/20 Page 2 of 2 Page ID #:60



1
                             CERTIFICATE OF SERVICE
2

3    Filed electronically on March 30, 2020, with:
4
     United States District Court CM/ECF system
5

6
     Notification sent electronically on March 30, 2020, to:

7    To the Honorable Court, all parties and their Counsel of Record
8

9
     s/Adrian R. Bacon
10    Adrian R. Bacon
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Settlement
